Name: Council Decision (EU) 2016/352 of 4 March 2016 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 10, 34, 41, 46, 48, 50, 51, 53, 55, 60, 73, 83, 94, 107, 110, 113, 118, 125, 128, 130 and 131 and the proposal for a new Regulation concerning the approval of quiet road transport vehicles (QRTVs)
 Type: Decision
 Subject Matter: organisation of transport;  deterioration of the environment;  technology and technical regulations;  United Nations;  environmental policy
 Date Published: 2016-03-11

 11.3.2016 EN Official Journal of the European Union L 65/64 COUNCIL DECISION (EU) 2016/352 of 4 March 2016 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 10, 34, 41, 46, 48, 50, 51, 53, 55, 60, 73, 83, 94, 107, 110, 113, 118, 125, 128, 130 and 131 and the proposal for a new Regulation concerning the approval of quiet road transport vehicles (QRTVs) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) In accordance with Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UN regulations in the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of that Directive, UN regulations have increasingly been incorporated into Union legislation in the framework of the EU type-approval. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 10, 34, 41, 46, 48, 50, 51, 53, 55, 60, 73, 83, 94, 107, 110, 113, 118, 125, 128, 130 and 131 need to be adapted to technical progress. (5) In order to lay down uniform provisions concerning the approval of quiet road transport vehicles (QRTVs) with regard to their reduced audibility, a new UN Regulation on QRTVs should be adopted. (6) It is therefore necessary to establish the position to be adopted on behalf of the Union in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement, as regards the adoption of those UN acts, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement during the period from 7 to 11 March 2016 shall be to vote in favour of the proposals listed in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 March 2016. For the Council The President S.A.M. DIJKSMA (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Regulation # Agenda item Agenda item title Doc reference 10 4.9.1. Proposal for Supplement 1 to the 05 series of amendments to Regulation No 10 (Electromagnetic compatibility (EMC)) ECE/TRANS/WP.29/2016/16 10 4.9.2. Proposal for Supplement 3 to the 04 series of amendments to Regulation No 10 (Electromagnetic compatibility (EMC)) ECE/TRANS/WP.29/2016/17 34 4.8.1. Proposal for Supplement 1 to the 03 series of amendments to Regulation No 34 (Prevention of fire risks) ECE/TRANS/WP.29/2016/8 41 4.6.1. Proposal for Supplement 4 to the 04 series of amendments to Regulation No 41 (Noise emissions of motorcycles) ECE/TRANS/WP.29/2016/3 46 4.8.2. Proposal for Supplement 3 to the 04 series of amendments to Regulation No 46 (Devices for indirect vision) ECE/TRANS/WP.29/2016/9 48 4.9.3. Proposal for Supplement 7 to the 06 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2016/18 48 4.9.4. Proposal for Supplement 9 to the 05 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2016/19 48 4.9.5. Proposal for Supplement 16 to the 04 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2016/20 50 4.9.6. Proposal for Supplement 18 to the original series of amendments to Regulation No 50 (Position, stop, direction indicator lamps for mopeds and motorcycles) ECE/TRANS/WP.29/2016/21 51 4.6.2. Proposal for Supplement 1 to the 03 series of amendments to Regulation No 51 (Noise of M and N categories of vehicles) ECE/TRANS/WP.29/2016/4 53 4.9.7. Proposal for Supplement 18 to the 01 series of amendments to Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2016/22 53 4.9.8. Proposal for a new 02 series of amendments to Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2016/23 55 4.7.1. Proposal for Supplement 5 to the 01 series of amendments to Regulation No 55 (Mechanical couplings) ECE/TRANS/WP.29/2016/5 60 4.15.1. Proposal for Supplement 5 to Regulation No 60 (Driver-operated controls (mopeds/motorcycles) ECE/TRANS/WP.29/2016/27 73 4.12.1. Proposal for corrigendum 1 (French only) to 01 series of amendments to Regulation No 73 (Lateral protection devices) ECE/TRANS/WP.29/2016/31 83 4.15.2. Proposal for Supplement 2 to the 07 series of amendments to Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2016/28 94 4.11.1 Proposal for corrigendum 3 (Russian only) to the 01 series of amendments to Regulation No 94 (Frontal collision protection) ECE/TRANS/WP.29/2016/32 107 4.8.3. Proposal for Supplement 5 to the 05 series of amendments to Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/10 107 4.8.4. Proposal for Supplement 5 to the 06 series of amendments to Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/11 107 4.8.5. Proposal for the 07 series of amendments to Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/12 110 4.8.6. Proposal for 02 series of amendments to Regulation No 110 (CNG and LNG vehicles) ECE/TRANS/WP.29/2016/13 113 4.9.9. Proposal for Supplement 6 to the 01 series of amendments to Regulation No 113 (Headlamps emitting a symmetrical passing-beam) ECE/TRANS/WP.29/2016/24 118 4.8.7. Proposal for Supplement 2 to the 02 series of amendments to Regulation No 118 (Burning behaviour of materials) ECE/TRANS/WP.29/2016/14 125 4.8.8. Proposal for Supplement 1 to the 01 series of amendments to Regulation No 125 (Forward field of vision of drivers) ECE/TRANS/WP.29/2016/15 128 4.9.10. Proposal for Supplement 5 to the original series of amendments to Regulation No 128 (Light emitting diode (LED) light sources) ECE/TRANS/WP.29/2016/25 130 4.7.2. Proposal for Supplement 1 to Regulation No 130 (Lane departure warning system (LDWS)) ECE/TRANS/WP.29/2016/6 131 4.7.3. Proposal for Supplement 2 to the 01 series of amendments to Regulation No 131 (Advanced emergency braking systems (AEBS)) ECE/TRANS/WP.29/2016/7 4.13.1. Proposal for a new Regulation concerning the approval of quiet road transport vehicles (QRTVs) ECE/TRANS/WP.29/2016/26